In an action in which the amended complaint alleges: (1) as against the defendants Radish, Elphand and Lader, a first cause of action to recover damages for the breach by them of a contract for the sale of certain real property to plaintiff’s assignor, pursuant to which said defendants undertook to deliver to plaintiff a certain certificate of occupancy; and (2) as against the defendant Sigelman, a second cause of action to recover a sum of money held in escrow *961by him pursuant to said contract, defendants appeal, as limited by their separate briefs, as follows: (a) defendants Radish, Elphand and Lader appeal from an order of the Supreme Court, Richmond County, dated November 2, 1961, which denied their motion (Rules Civ. Prae., rule 106, subd. 4) to dismiss the first cause of action for patent insufficiency; and (b) defendant Sigelman appeals from a separate order of said court, dated the same day, which denied his motion to dismiss the second cause of action on the same ground. Orders affirmed, with $50 costs and disbursements, payable by all the defendants. No opinion. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.